DETAILED ACTION
	This action is in response to the Response to Election/Restriction filed 1/7/2022. Currently, claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse Species 40, Figures 19G and 19H (corresponding to claims 1, 3-5 and 19) in the reply filed on 1/7/2022 is acknowledged.
Claims 2, 6-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2022.

Claim Objections
Claim 5 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the soft palate” should be amended to recite ---the patient’s soft palate---.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the soft palate” should be amended to recite ---the patient’s soft palate---.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-5 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Knudson et al. (US 2001/0050084).
In regards to claim 1, Knudson et al. teaches in Figures 46 and 47, [0104] and [0107] providing a tissue retractor (implant 1021; shown to be provided in Figures 46 and 47) comprising: a shaft (coil 102a1; bio-resorbable material 102c1) having a first end (left end) and a second end (right end); an anchor member (first tissue growth inducing material 102b1) attached to one of (as shown in Figures 46 and 47) the first end (left end) or the second end (right end); and a retractor member (second tissue growth inducing material 102b1) attached to the other of (as shown in Figures 46 and 47) the first end (left end) or the second end (right end); and inserting the shaft (coil 102a1; bio-resorbable material 102c1) through a soft tissue of a patient’s soft palate ([0104] teaches “the implant 1021 [which includes coil 102a1 and bio-resorbable material 102c1] in the expanded state is placed in the soft palate with the length L1 aligned with the anterior-posterior axis of the soft palate”); wherein the tissue retractor (implant 1021) distributes a force on the soft palate thereby changing a size ([0104] teaches that the implant 1021 “contracts toward the relaxed length L2,” which “urges the tissue of the soft 1 can be made of material that contributes to “palatal stiffening”), and/or a shape ([0104] teaches that the implant 1021 “contracts toward the relaxed length L2,” which “urges the tissue of the soft palate to contact;” contraction of the soft palate would change the shape thereof) of the patient’s soft palate and preventing obstruction of the patient's airway ([0065] teaches that snoring is caused by movement of the soft palate, which obstructs the oral and nasal passageways; [0107] teaches that the implant 1021 stiffens the soft palate to prevent said obstruction).
In regards to claim 3, Knudson et al. teaches the method of claim 1. Knudson et al. teaches in Figures 46 and 47 and [0104-0105] that the force retracts and shortens the patient’s soft palate ([0104] teaches that the implant 1021 “contracts toward the relaxed length L2,” which “urges the tissue of the soft palate to contact;” [0105] teaches that the implant 1021 “contracts in one dimension (length);” Figures 46 and 47 and [0104] teaches that the implant 1021 is implanted at length L1 and shortens to length L2 as the bio-resorbable material 102c1 resorbs over time).
In regards to claim 4, Knudson et al. teaches the method of claim 1. Knudson et al. teaches in [0107] that the force stiffens the patient’s soft palate ([0107] teaches that the implant 1021 can be made of material that contributes to “palatal stiffening”).
In regards to claim 5, Knudson et al. teaches the method of claim 1. Knudson et al. teaches in [0104] that the tissue retractor (implant 1021) is positioned along the mid-line of the soft palate ([0104] teaches that “the implant 1021 in the expanded state is placed in the soft palate with the length L1  aligned with the anterior-posterior axis of the 1 is positioned in a line matching the direction of (or, along) the mid-line of the soft palate).
In regards to claim 19, Knudson et al. teaches the method of claim 1. Knudson et al. teaches in the abstract that the tissue retractor (implant 1021) is totally implanted within the soft tissue of the soft palate (the abstract teaches “the material is sized to be inserted into the soft palate with the longitudinal length extending aligned with an anterior-posterior axis of the palate and with the thickness contained within a thickness of the soft palate”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knudson et al. (US 2001/0054427)
Conrad et al. (US 6,453,905)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        1/20/2022